  8:20-cv-00219-RGK-PRSE Doc # 10 Filed: 08/31/20 Page 1 of 2 - Page ID # 49




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES LEE CERVANTES,

                     Plaintiff,                               8:20CV219

       vs.

BUFFALO COUNTY JAIL, NEIL                                 MEMORANDUM
MILLER, CHAD HUNT, Lt. of Buffalo                          AND ORDER
County Jail; BRADLEY BUTLER,
Sheriff/Federal Detective; LEANE
RAMSEY, County Attorney; JUDGE
RYAN CARSON, JARED MURPHY,
Deputy Public Defender; JEFF WIRTH,
Public Defender; SARGEANT GATES,
CHARITY LITTLE, Corporal Officer;
LISA BRISTOL, Corporal Officer;
TYSON LINN, Lt. or Sgt.; JESSI
REEDER, Sargeant/General; SHAWN R.
EATHERTON, County Attorney; and
JUDGE GERALD R. JORGENSEN,

                     Defendants.


       This matter is before the court on its own motion. On July 27, 2020, the court
ordered Plaintiff to show cause within 30 days why this case should not be dismissed
for failure to pay the filing fee assessed by the court on June 23, 2020. To date,
Plaintiff has not shown cause for his failure to pay the filing fee and has not paid the
filing fee or sought an extension of time in which to do so.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice for failure to pay the court’s filing fee, and for failure to comply with a
court order. The court will enter judgment by a separate document.
8:20-cv-00219-RGK-PRSE Doc # 10 Filed: 08/31/20 Page 2 of 2 - Page ID # 50




   DATED this 31st day of August, 2020.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
